        Case: 3:18-cv-00746-wmc Document #: 21 Filed: 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC HOLTON,

        Plaintiff,
                                                    Case No. 18-cv-746-wmc
   v.

JON E. LITSCHER, CATHY JESS, JAMES
GREER, DAVID BURNETT, KEVEN
KALLIS, MARY MUSE, ASHWORTH,
BRIAN FOSTER, TONY MELI, BEAHM,
KOONTZ, LT. NELSON, MARCHANT,
JEFFREY MANLOVE, VANWARD,
JENSEN, and WISCONSIN
DEPARTMENT OF CORRECTIONS,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this case

without prejudice.




        /s/                                             8/2/2021
        Peter Oppeneer, Clerk of Court                        Date
